NO. 07-10-00217-CV

                             IN THE COURT OF APPEALS

                      FOR THE SEVENTH DISTRICT OF TEXAS

                                     AT AMARILLO

                                        PANEL B

                                     JUNE 24, 2010


                               In re LUIS S. LAGAITE, JR.,
                                                              Relator


                                 On Petition for Writ of
                                     Mandamus


Before QUINN, C.J., and CAMPBELL and HANCOCK, JJ.

       Pending before the court is the application of Luis S. Lagaite, Jr., for a writ of

mandamus. Though it is not clear what is sought, we interpret the petition as a request

for us to order the Honorable Ana Estevez, 251st District Court, to try a lawsuit styled

Lagaite v. Boland, No. 97-061-CV. We deny the petition for the following reasons.


       First, the document fails to comport with the requirements of Texas Rule of

Appellate Procedure 52.3(j). That is, Lagaite did not certify that he reviewed the petition

and concluded that every factual allegation in it is supported by competent evidence.


       Second, while the duty to act upon matters filed with it may be ministerial, the

trial court has a reasonable time to do so. In re Bates, 65 S.W.3d 133, 134-35 (Tex.

App.–Amarillo 2001, orig. proceeding). Whether such a period has been exceeded

depends on various factors, as explained in In re Bates. Moreover, the burden lies with
Lagaite to prove that an unreasonable amount of time has lapsed by addressing those

factors. Id. He has not attempted to do so here.


      Accordingly, we deny the petition.


                                               Per Curiam




                                           2